 


109 HR 5155 IH: Orchard Detention Basin Flood Control Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5155 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Porter (for himself, Mr. Gibbons, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the release of certain land from the Sunrise Mountain Instant Study Area in the State of Nevada and to grant a right-of-way across the released land for the construction and maintenance of a flood control project. 
 
 
1.Short titleThis Act may be cited as the Orchard Detention Basin Flood Control Act.
2.Release of certain land in the sunrise mountain instant study area
(a)FindingCongress finds that the land described in subsection (c) has been adequately studied for wilderness designation under section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782).
(b)ReleaseThe land described in subsection (c)—
(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
(2)shall be managed in accordance with—
(A)land management plans adopted under section 202 of that Act (43 U.S.C. 1712); and
(B)cooperative conservation agreements in existence on the date of the enactment of this Act.
(c)Description of LandThe land referred to in subsections (a) and (b) is the approximately 65 acres of land in the Sunrise Mountain Instant Study Area of Clark County, Nevada, that is—
(1)known as the Orchard Detention Basin; and
(2)designated for release on the map titled Orchard Detention Basin and dated March 18, 2005.
(d)Right-of-WayThe Secretary of the Interior shall grant to Clark County, Nevada, a right-of-way to the land described in subsection (c) for the construction and maintenance of the Orchard Detention Basin Project on the land. 
 
